911 F.2d 722Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Gloria Jean HICKSON, Petitioner.
No. 89-8055.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 23, 1990.

On Petition for Writ of Mandamus.
Gloria Jean Hickson, petitioner pro se.
PETITION DENIED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Gloria Jean Hickson, a former federal prisoner, brought this petition for writ of mandamus seeking an order directing the district court to act on her civil rights complaint filed against two federal prison officials.  The petition was initially dismissed for want of prosecution, but the matter was reinstated on Hickson's motion.1   Because the district court dismissed the civil rights complaint, the petition for writ of mandamus is moot.2   Consequently, although we grant leave to proceed in forma pauperis, we deny the petition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid the decisional process.


2
PETITION DENIED.



1
 In her motion to reinstate the petition, Hickson alleged that local police officers frequently arrested her unlawfully.  To the extent that Hickson's pleading was intended as a further request for mandamus relief, we decline to grant such relief because we cannot direct the actions of state officials.   Gurley v. Superior Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir.1969)


2
 To the extent that the motion to reopen could be construed as a notice of appeal of the district court's order dismissing the underlying action, the notice of appeal was untimely